In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00395-CV
        ___________________________

IN THE INTEREST OF S.U. AND A.H., CHILDREN



     On Appeal from the 360th District Court
             Tarrant County, Texas
         Trial Court No. 360-560860-14


      Before Kerr, Birdwell, and Bassel, JJ.
     Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                    I. Introduction

      This is an ultra-accelerated appeal1 in which Appellant K.U. (Mother) appeals

the termination of her parental rights to her children Stephanie and Adam2 and in

which Appellant D.H. (Father) appeals the termination of his parental rights to his

son Adam following a three-day bench trial.3 In a single issue, Mother argues that the

evidence is legally and factually insufficient to support the trial court’s best-interest

finding. Father’s court-appointed attorney filed a motion to withdraw as counsel and

an Anders brief in support of that motion. Because sufficient evidence—including

repeatedly exposing the children to domestic violence for which Mother was

convicted of assault–family violence, uncontrolled mental-health issues, substance

abuse, the failure to complete her service plan, and housing and employment

instability—supports the trial court’s best-interest finding as to Mother and because

Father’s appeal is frivolous, we affirm the trial court’s judgment terminating Mother’s

parental rights to Stephanie and Adam and Father’s parental rights to Adam.


      1
        See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal
from a judgment terminating parental rights, so far as reasonably possible, within 180
days after notice of appeal is filed).
      2
        See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights). All children are referred to
using aliases.
      3
       Stephanie’s father’s parental rights were also terminated, but he did not file a
notice of appeal.

                                            2
                               II. Factual Background

A. Overview

        The record in this case contains almost 1,700 pages and is replete with evidence

of Mother’s mental-health issues and Mother’s and Father’s criminal history,

domestic-violence incidents, drug use, and lack of compliance with their service plans.

However, we refrain from setting forth the details of every mental-health crisis,

conviction, domestic-violence incident, drug-test result, counseling session, and visit

and instead highlight some of the evidence that demonstrates that it was in the

children’s best interest for Mother’s parental rights to be terminated.4

B. Referrals in 2016

        The Department of Family and Protective Services (hereinafter the Department

or CPS) received a referral in January 2016 after Stephanie was in a loose car seat

while Mother was driving under the influence and rolled the vehicle. Stephanie, who

had not yet turned four years old, sustained bruises and bumps. Mother was later

convicted for DWI with a child under age fifteen in the car and spent six months in

jail.

        In February 2016, Mother took eight to ten Klonopin tablets, drank half a

bottle of wine, and sent a text to a neighbor about “being over the edge” while she

was home alone with Stephanie and Adam. When Father and Paternal Grandmother

       Because we need not detail the evidence in Father’s frivolous appeal, we
        4

include evidence about Father only when it is relevant to the best-interest ground
challenged by Mother.

                                            3
came home, Mother was trying to leave and attacked Father, grabbing his throat,

trying to choke him, and pushing him into a wall. Father pushed Mother away, and

she began hitting and scratching herself. She then called the police and reported that

Father had caused her injuries, but Stephanie told the police that she had seen Mother

hitting and scratching herself.     Mother was taken to the hospital.         The CPS

investigator noted that the police had been involved with Mother two times in the

prior year due to her suicidal ideations. Mother was ultimately convicted of assault–

family violence and was sentenced to 163 days in jail. The referral was disposed of as

“Reason to Believe for the Neglectful Supervision of [Stephanie] and [Adam]” by

Mother. 5

C. Referrals in 2017

        The Department received a referral in June 2017, alleging neglectful supervision

and physical abuse of Stephanie and Adam by Mother, after the police responded to

the home for a domestic dispute. The police report stated that Mother had strangled

Father; had thrown a picture frame at Father; had thrown a phone at a picture,

causing the glass in the frame to shatter; and had thrown a “kiddy” table across the

room.       Stephanie and Adam were present during the incident.       When the CPS

investigator interviewed Stephanie, she said that she and Adam had been in the room

when Mother was angry and that she had seen Mother break a picture by throwing

       The record demonstrates that a Family-Based Safety Services (FBSS) case was
        5

opened based on the 2016 referrals, but the record does not disclose the details of
that FBSS case.

                                            4
her phone. Mother explained that the fight was due to Father’s abuse of Xanax, but

she also reported that she had been diagnosed with several mental-health issues and

was not taking any medication. Mother was arrested and charged with assault–family

violence for impeding Father’s breath or circulation and was placed on deferred-

adjudication community supervision for five years.

      In August 2017, CPS received a referral alleging neglectful supervision of

Stephanie because Mother and her paramour had gotten into a fight over her use of

pills and alcohol. The referral also stated that Mother had broken into a neighbor’s

home and that there was concern that Mother had taught her children how to climb

through the neighbor’s window and steal from the home. The referral was disposed

of as “Reason to Believe – Neglectful Supervision of [Stephanie] and [Adam] by

[Mother].”

D. FBSS Case Opened

      After receiving the above referrals during 2017, the Department opened an

FBSS case and gave Father and Mother service plans. Father and Mother, however,

failed to complete anything on their FBSS service plans from August 2017 to

February 2018. Father and Mother failed to take more than three requested drug

tests, and each refused drug test was counted as a positive test.

      Due to Father and Mother’s refusal to work their FBSS service plans to

alleviate the Department’s concerns about the children’s safety in the home, the FBSS

supervisor recommended that the children be removed from the home.               She

                                            5
explained that it was not safe for the children to remain in the home because of the

parents’ criminal history, concerns of family violence, and continued drug use as

reflected by their repeated failures to take requested drug tests.

E. CPS Case Opened

       In February 2018, CPS removed Stephanie and Adam from the home6 and

placed them in foster care due to concerns that Father and Mother had engaged in

domestic violence in front of the children, that both parents were abusing substances,

and that Mother had untreated or improperly medicated mental-health issues.

       1. Mother’s Service Plan Compliance

       As part of the CPS case, Mother received a service plan that required her to

undergo a psychological evaluation and a drug and alcohol assessment; to attend

individual counseling and parenting classes; to submit to drug testing; to attend

visitation; and to maintain consistent contact with her CPS worker, safe and stable

housing, and stable employment.             Mother’s drug and alcohol assessment

recommended that she take classes through Community Addiction Treatment

Services (CATS). Mother failed to complete her services because she was never

successfully discharged from counseling and did not successfully complete CATS.

The following paragraphs set forth Mother’s compliance with random drug testing,




       6
        Father was in jail for possession when the children were removed and was
released in October or November 2018.

                                            6
detail her parenting ability, summarize what occurred during several of the visits, and

show Mother’s employment and housing history.

             a. Drug Testing

      Mother was “sporadically compliant with random drug testing.” During the

first year of the CPS case (from February 2018 to February 2019), Mother failed to

comply with at least five requests for random drug testing—all of which were

presumed positive.

      Mother’s drug test in February 2019 came back as diluted; Mother told the

Court-Appointed Special Advocate (CASA) volunteer that she knew how to dilute

drug tests and that Father had purchased urine to use in a test.

      Mother tested positive for marijuana on a March 1, 2019 urinalysis. Mother

said that she had taken a “hit” from a friend’s vape pen and believed that it had

marijuana in it but did not know for sure.

      Mother tested positive for barbiturates on a urinalysis in July 2019. Mother

gave CPS documentation showing that she had a prescription for clonazepam that

was filled in June 2019.

      The latter conservatorship worker7 testified that the longest period of time that

Mother had produced only clean drug tests was four months.


      7
        Throughout the opinion, we use the designations “initial conservatorship
worker” and “latter conservatorship worker” in lieu of their names. The initial
conservatorship worker handled the case from February 2018 to February 2019. The
latter conservatorship worker handled the case from February 2019 through the time

                                             7
              b. Parenting

      Mother initially testified that she had never put her children in danger. She

later acknowledged that she had been violent towards Father, that he had been violent

towards her, and that he had drug issues and a long criminal history related to drugs.

She agreed that it was not safe for the children to be in an environment where there

was family violence or to be around someone who was constantly using drugs and

going to jail. Mother also admitted that it was traumatic for the children to be in the

same house where they could hear incidents involving domestic violence.

      Mother believed that she could 100 percent protect the children now that she

was “much more heightened and aware.” Mother said that she had promised herself

that she would never put her children through what she went through as a child but

that she had failed. Mother testified that she never wanted to hurt her children again.

When asked what was going to stop this from happening again, Mother responded,

“Experience.” Mother opined that the trial court could rely on her experience.

             c. Visits

      Mother interacted well with the children during her visits and required very

little redirection. She always brought something for the children to eat, as well as

games or books; engaged with the children; and helped them complete their

homework during the school year.


of the termination trial, which was held on August 8, 2019; September 26, 2019; and
October 1, 2019.

                                          8
      There were three visits when the person contracted to observe the visits saw

concerning behavior from Mother. At one visit, Mother slurred her words, had glassy

eyes, and was shaking; Mother said that she had suffered an anxiety attack before the

visit, had taken medication, and would feel better after she ate. At another visit,

Mother took Stephanie to the bathroom and let her FaceTime with Father even

though the trial court had ceased allowing visits and contact between Father and

Stephanie at that point. At a visit near the time of the termination trial, Mother took

no action to protect the children when Father showed up at Taco Cabana while she

was visiting with the children, “got out of the car[,] and motioned the children to

come to him” while yelling, “I don’t give a F what you guys say, I didn’t get to see my

kids on Father’s Day; I didn’t get any F’ing gifts, and I’m going to see my kids.”

      The visit observer and the latter conservatorship worker said that the children

get excited when they see Mother and that they are very bonded with her. But the

visit observer also noted that the children are happy to see their foster parents when

they come to pick them up.

             d. Employment

      Mother did not have six months of consistent employment. At the time of the

termination trial, Mother testified that she had been working at a restaurant for

approximately two months.




                                           9
            e. Housing

      During the year and a half that the CPS case was pending, Mother had not

established stability in housing. Rather, Mother “moved quite a bit”; she lived with

various relatives, at Union Gospel Mission, and with Father before moving to the

Salvation Army in July 2019 to be in the START Program.8

      2. Continued Domestic Violence

      While Mother was working her CPS service plan, she and Father continued to

engage in domestic-violence incidents. In March 2019, Mother found drugs in the gas

cap area of Father’s vehicle, and either Mother or Paternal Grandmother flushed the

drugs down the toilet. After Mother found the drugs, Father and Mother went to a

visit with the children and then returned home, where they yelled at each other and

Father pushed Mother and Paternal Grandmother. Father then locked himself in the

bedroom with their baby Heather.9 Mother called the visit observer, who came to the

apartment and found Mother who was “red in several spaces.” The visit observer

told Father to open the door and give her Heather. Father said that Heather was fine

but that he had a gun in his closet and would kill himself. After the visit observer

threatened to kick the door down, Father opened the door, and the visit observer

      8
       The START Program is a six-month program that requires participants to
obtain employment and to save their money to be able to rent an apartment and
become self-sufficient. The Salvation Army also offers a Family START Program,
which is a year-long program for those with children.
      9
       A third child, whom we refer to as Heather, was born in December 2018.


                                        10
retrieved Heather from the bassinet. Later that month, Heather was placed outside

the home. 10

      In July 2019, after Mother had moved to the Salvation Army, she went back to

Father’s apartment to retrieve her belongings. Father and Mother began arguing, and

Father grabbed her arm and tried to break her phone. Police responded to the family

disturbance but did not arrest either parent because they could not verify that

anything more than a verbal altercation had occurred.

      3. Mother’s Mental-Health Struggles

      Mother’s mental-health issues continued during the CPS case. The record

demonstrates that Mother had been diagnosed with bipolar disorder, panic disorder,

posttraumatic stress disorder (PTSD), anxiolytic use disorder, cannabis use disorder,

and borderline personality disorder.11 Mother admitted that she had self-harmed by

cutting her legs with a razor during the children’s lifetime and that she had cut her

wrists at sixteen. Father and Paternal Grandmother told CPS that in January 2018,

Mother had tried to kill herself with a pair of scissors. Mother explained that she had

been hospitalized “a lot” and that she had often turned herself in to get help. Mother



      10
         Heather was added to this termination suit in March 2019, but her case was
later severed into a separate suit that was not tried with this case.
      11
        Mother’s testimony about her mental-health diagnoses differed from that
found in the clerk’s record. She testified that she had major depressive disorder,
severe anxiety disorder, PTSD, insomnia, and borderline personality disorder; she
denied having told anyone that she had bipolar disorder.

                                          11
said that the most recent time that she had turned herself in for help was following a

hearing in this case in June 2019.

       After the hearing, Mother reached out to her conservatorship worker and asked

her to take her to the hospital due to her mental health. Mother said that she and

Father had engaged in a physical domestic altercation, that she had never seen him

like that before, that he was withholding her medication and had taken her phone, and

that she had no place to go. Mother’s conservatorship worker took her to the

hospital.

       Mother then spent ten days in Trinity Springs and twenty-five days in the

MHMR Crisis Residential Unit (CRU) before going to live at the Salvation Army.

Mother explained that she had entered those programs because she was “feeling down

and off” and wanted to go to the hospital so that doctors could “monitor [her] on

new or adjusted medication.” Mother testified that at the time of the termination trial,

she was taking one medication for depression, two medications for anxiety, and one

medication for sleep.

       4. Mother and Father’s Relationship

       Throughout Mother and Father’s interactions with the Department, they had a

pattern of saying that they needed to end their relationship. At trial, Mother testified

that she was no longer in a relationship with Father and that they had ended their

relationship on June 4, 2019. Mother explained that she did not leave Father until

June 2019—three months after the incident when Father assaulted Mother after she

                                          12
had found drugs in his vehicle’s gas cap compartment—because she was raised by two

addicts in an abusive environment and that abuse was how she accepted love. Mother

testified that she had ended her relationship with Father because she was done and

“couldn’t deal with it anymore.” When asked how she knew that she would not go

back to Father, Mother said that she could not put her children through that because

she had “seen from testimonies about how it ha[d] affected” them. Mother admitted

that she had known that previously but had not been able to make the change.

      Mother testified that she had seen Father twice between June 2019 and

September 26, 2019: once when she went to his apartment to retrieve her belongings

and another time when they went on a road trip to his grandmother’s funeral in

Utah.12 Mother claimed that she planned to file for divorce; she explained that she

had filled out divorce paperwork but had not filed it because she did not know

whether to file with or without children due to the children’s being in CPS’s care.

      The CASA volunteer opined that Mother and Father were still engaged in a

relationship at the time of the termination trial because Father had visited Mother

while she was in Trinity Springs and at CRU and because they had indicated to her

that they saw and communicated with each other regularly. The CASA volunteer said

that Father wanted the relationship to work out but that Mother did not. It worried


      12
         Mother did not tell her conservatorship worker that she went to Utah with
Father; instead, Mother told her that she was sick and had to cancel her visit. Mother
went on the trip with Father despite having informed her conservatorship worker just
a few months prior that she believed that Father was using drugs.

                                          13
the CASA volunteer that Father and Mother were still engaged in a relationship with

each other because she did not think it was a safe environment for the parents or for

the children due to the arguments and physical fights that they had a tendency to

engage in.

      5. The Children’s Condition

      The latter conservatorship worker testified that Stephanie and Adam need love,

stability, and consistency; that they need to have their basic needs met; and that they

need to feel that they are safe. The initial conservatorship worker testified that when

the children came into the Department’s care, they exhibited “a lot of separation

anxiety” and that Adam was underweight and had ten or eleven cavities. After

Adam’s cavities were filled, he made progress with gaining weight because he was able

to eat more types of food and in higher quantities.

      The children’s therapist testified that initially, both children were “very closed”

and would not express emotions. Based on their “initial closure,” the children’s

therapist believed that Stephanie and Adam had experienced trauma. It took many

months of the therapist meeting with Stephanie to gain her trust so that she would

discuss what she had witnessed. Stephanie disclosed that Mother had harmed Father,

that there was yelling in the home, and that she was fearful in Mother and Father’s

home. Over time, Stephanie had changed to “being very open, very free in play, able

to self-identify her emotions, [and] able to implement coping strategies and things

like[] that.” The children’s therapist said that the children had blossomed since she

                                          14
had started seeing them, that the children were stable, and that they had expressed

happiness.

      The CASA volunteer and the latter conservatorship worker testified that the

children were flourishing at the time of the termination trial. Adam was in pre-K at a

Montessori school, was intellectually on target, and was “doing very well.” Adam was

above level developmentally but might need speech therapy. Adam was receiving

individual therapy once a week in the home for an hour and fifteen minutes.

Stephanie was “doing amazing in school,” was “very brilliant,” and was above level

developmentally. Stephanie was receiving individual therapy and behavioral therapy.

      Although Stephanie had initially referred to her foster parents as Mama S. and

Daddy D., approximately six months before trial, she had started referring to her

foster parents as Mom and Dad and referred to Mother as Mama K. In January 2019,

Stephanie told her therapist that she wanted everybody—her foster parents and

Mother—to live with her. But since then, Stephanie had focused more on her foster

parents. The visit observer heard the children say, “[They] want[ed] to be with [their]

foster parents, but [they would] never see [Mother] again, but [they were] happy over

here [with their foster parents].” The children’s therapist opined that Stephanie’s

desire to live with her foster parents was a reaction to her feeling more stable.

      6. The Foster Parents

      The initial conservatorship worker testified that the foster parents “are

incredibly involved” in the children’s lives, as shown by their commitment to the

                                           15
children’s medical care and to making sure the children are involved in extracurricular

activities. The initial conservatorship worker explained that the foster parents are very

aware of the children’s likes and dislikes and are concerned about the way the children

are feeling. Both conservatorship workers opined that the foster home that the

children were in would provide a safe and stable placement for them and that the

foster parents were able to meet the children’s physical, emotional, and financial needs

now and in the future.

      7. The Future Plans for the Children

      Mother, the conservatorship workers, and Foster Mom testified regarding their

plans for the children. If the children were returned to Mother, Mother said that all

of the services at the Salvation Army were available to her to assist her with caring for

her children. Her plan was to move from the Salvation Army’s START Program to

the family program, to graduate from that program, and to get her own housing.

Mother’s immediate plan was to stay at her current job and work full-time; her long-

term plan was to go back to school. Mother did not say what her backup plan would

be if the children were returned to her and she had to go to the hospital for her

mental-health issues.

      The conservatorship workers testified that the Department’s plan was for the

children to be adopted by their foster parents.

      Foster Mom testified that her desire for Stephanie’s and Adam’s futures was

for them to be in a stable, loving home. If the trial court terminated Mother’s and

                                           16
Father’s parental rights, Foster Mom requested that CPS be named managing

conservator to facilitate a potential adoption.

          8. Recommendations

          Mother, the conservatorship workers, and the children’s ad litem made

recommendations to the trial court regarding whether to terminate Mother’s parental

rights.

          Mother asked the trial court to return her children. Mother testified that she

had seen the children for four hours each week during all of 2019 and opined that the

children would be adversely affected if they were no longer able to see her. Mother

testified that through the CPS case, she had become more aware of her issues, that

she knew her triggers, and that she knew how to handle them. She said that she had

left the abusive situation that she was in with Father, that she had obtained a job, that

she was in a program at the Salvation Army, and that she was attending Narcotics

Anonymous (NA) three times a week.

          The initial conservatorship worker opined that the children should not be

returned to their parents because the parents had continued to engage in the same

pattern of behavior with their drug use and to engage in a relationship with someone

who had committed domestic violence against them. The initial conservatorship

worker asked the trial court to terminate the parents’ parental rights to Stephanie and

to Adam and opined that termination would be in the children’s best interest because

it is important for children “to have a safe and stable environment . . . where there

                                            17
aren’t concerns of past drug use with the parents[] [and] that there aren’t concerns for

domestic violence with the parents.”

      The latter conservatorship worker testified that the Department was asking the

trial court to terminate Mother’s and Father’s parental rights to the children and

opined that termination would be in the children’s best interest.              The latter

conservatorship worker said that Father and Mother were not able to meet the

children’s needs. The latter conservatorship worker testified that the children should

not be returned to Mother because there had been a continual behavior pattern of her

saying that she wanted to make changes but had not done so.                   The latter

conservatorship worker explained that Mother had continued to engage in a

relationship with Father even though she had reported that she knew he was using

drugs, she had continued to engage in domestic violence with Father while Heather

was in her care, she had not completed her services, she had not provided proof of

consistent employment or housing, and she had continued to test positive for drugs.

      The children’s ad litem stated that Mother had put in a lot of effort and had a

bond with the children. But the children’s ad litem was concerned about Mother’s

“relationship with [Father]. We have had indications we were going to stop it. It

always comes back. I have no confidence that it won’t come back again. I think these

children are going to remain at risk into the future because that relationship can’t and

has not ever been demonstrated to be over with.” The children’s ad litem opined that

it was not in the children’s best interest for Mother to maintain her parental rights.

                                           18
F. Outcome

      After hearing the evidence during the three-day bench trial, the trial court

found by clear and convincing evidence that Mother had knowingly placed or had

knowingly allowed the children to remain in conditions or surroundings that had

endangered the children’s physical or emotional well-being, had engaged in conduct or

had knowingly placed the children with persons who had engaged in conduct that had

endangered the children’s physical or emotional well-being, and had failed to comply

with the provisions of a court order that specifically established the actions necessary

for her to obtain the return of her children, and that it was in the children’s best

interest for Mother’s parental rights to be terminated. The trial court also found by

clear and convincing evidence that Father had knowingly placed or had knowingly

allowed Adam to remain in conditions or surroundings that had endangered his

physical or emotional well-being, had engaged in conduct or had knowingly placed

Adam with persons who had engaged in conduct that had endangered his physical or

emotional well-being, had constructively abandoned Adam, and had failed to comply

with the provisions of a court order that specifically established the actions necessary

for him to obtain the return of Adam, and that it was in Adam’s best interest for

Father’s parental rights to be terminated. Mother and Father then perfected these

appeals.




                                          19
                  III. Burden of Proof and Standard of Review

      For a trial court to terminate a parent–child relationship, the Department must

prove two elements by clear and convincing evidence: (1) that the parent’s actions

satisfy one ground listed in Family Code Section 161.001(b)(1); and (2) that

termination is in the child’s best interest. Tex. Fam. Code Ann. § 161.001(b); In re

E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).

Evidence is clear and convincing if it “will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code Ann. § 101.007; E.N.C., 384 S.W.3d at 802.

      To determine whether the evidence is legally sufficient in parental-termination

cases, we look at all the evidence in the light most favorable to the challenged finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that the finding is true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We assume that

the factfinder settled any evidentiary conflicts in favor of its finding if a reasonable

factfinder could have done so. Id. We disregard all evidence that a reasonable

factfinder could have disbelieved, and we consider undisputed evidence even if it is

contrary to the finding. Id. That is, we consider evidence favorable to the finding if a

reasonable factfinder could, and we disregard contrary evidence unless a reasonable

factfinder could not. See id. The factfinder is the sole judge of the witnesses’

credibility and demeanor. In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).



                                          20
       We must perform “an exacting review of the entire record” in determining the

factual sufficiency of the evidence supporting the termination of a parent–child

relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due

deference to the factfinder’s finding and do not supplant it with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We review the whole record to decide

whether a factfinder could reasonably form a firm conviction or belief that the

termination of the parent–child relationship would be in the children’s best interest.

Tex. Fam. Code Ann. § 161.001(b)(2); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the

factfinder reasonably could form such a firm conviction or belief, then the evidence is

factually sufficient. C.H., 89 S.W.3d at 18–19.

                                IV. Mother’s Appeal

       In her sole issue, Mother argues that the evidence is legally and factually

insufficient to prove that termination of her parental rights was in the children’s best

interest.

       A. Best-Interest Factors

       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). In determining whether evidence is

sufficient to support a best-interest finding, we review the entire record. In re E.C.R.,

402 S.W.3d 239, 250 (Tex. 2013). Evidence probative of a child’s best interest may be

                                           21
the same evidence that is probative of a Subsection (b)(1) ground. Id. at 249; C.H., 89
S.W.3d at 28; see Tex. Fam. Code Ann. § 161.001(b)(1), (2). We also consider the

evidence in light of nonexclusive factors that the factfinder may apply in determining

the child’s best interest:

       (A)    the [child’s] desires . . . ;
       (B)    the [child’s] emotional and physical needs[,] . . . now and in the
              future;
       (C)    the emotional and physical danger to the child now and in the
              future;
       (D)    the parental abilities of the individuals seeking custody;
       (E)    the programs available to assist these individuals to promote the
              [child’s] best interest . . . ;
       (F)    the plans for the child by these individuals or[, if applicable,] by
              the agency seeking custody;
       (G)    the stability of the home or proposed placement;
       (H)    the [parent’s] acts or omissions . . . indicat[ing] that the existing
              parent–child relationship is not a proper one; and
       (I)    any excuse for the [parent’s] acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see E.C.R.,
402 S.W.3d at 249; E.N.C., 384 S.W.3d at 807. These factors are not exhaustive, and

some listed factors may not apply to some cases. C.H., 89 S.W.3d at 27. Indeed,

undisputed evidence of just one factor may be sufficient to support a finding that

termination is in the child’s best interest. Id. On the other hand, the presence of

scant evidence relevant to each factor will not support such a finding. Id.



                                              22
      B. Analysis

      With regard to the children’s desires, Stephanie and Adam did not testify at

trial. The record contains evidence that the children were bonded to Mother and to

their foster parents. Although Stephanie had expressed concern over never seeing

Mother again, she had started calling her foster parents Mom and Dad and had said

that she was happy living with them. The trial court was entitled to find that this

factor weighed slightly in favor of terminating Mother’s parental rights to Stephanie

and Adam.

      With regard to the children’s emotional and physical needs now and in the

future, the record reflects that the children’s basic needs include food, shelter, and

clothing; routine medical and dental care; safe, stimulating, and nurturing home

environments; and friendships and recreational activities appropriate to their ages.

Although Mother had moved out of Father’s apartment in June and had obtained safe

and appropriate housing at the Salvation Army in July, her ability to consistently

provide for Stephanie’s and Adam’s emotional and physical needs now and in the

future remained in doubt due to her having obtained employment and safe housing

only the month before the termination trial began. The trial court was entitled to find

that this factor weighed in favor of terminating Mother’s parental rights to Stephanie

and Adam.

      With regard to the emotional and physical danger to the children now and in

the future, the record demonstrates that Mother’s domestic-violence incidents with

                                          23
Father had traumatized Stephanie and Adam and had made them fearful to be in the

home with Mother and Father. Mother’s failure to abstain from using drugs during

the case and her failure to complete her services to address her drug use posed a

danger to the children, as did her numerous hospitalizations to deal with her mental-

health issues. The trial court was entitled to find that this factor weighed in favor of

terminating Mother’s parental rights to Stephanie and Adam.

      With regard to Mother’s parenting abilities, the evidence showed that she

needed little redirection during the visits but that she was unavailable to parent her

children during her numerous mental-health hospitalizations and while she was in jail

for assaulting Father. Mother had made numerous poor parenting choices when she

engaged in domestic violence in front of the children, drove while under the influence

while Stephanie was in the vehicle, and used drugs before and during the CPS case.

The trial court was entitled to find that this factor weighed in favor of terminating

Mother’s parental rights to Stephanie and Adam.

      With regard to the programs available to assist Mother to promote the

children’s best interest, the record demonstrates that Mother worked most of the

services on her service plan but did not fully address the underlying issues that

triggered the removal because she had failed to be successfully discharged from

counseling and CATS.       Mother had, however, enrolled in the Salvation Army’s

START Program the month before trial, was attending NA, and planned to utilize the

services at the Salvation Army to assist her with caring for her children if the trial

                                          24
court returned them to her. The trial court was entitled to find that this factor

weighed neither for nor against terminating Mother’s parental rights to Stephanie and

Adam.

      With regard to the plans for the children and the stability of the proposed

placement, Mother requested that the trial court return her children to her and that

she would immediately transfer to the Family START Program at the Salvation Army,

utilize the programs there to assist her with raising her children, and continue working

her job at the restaurant until she could go back to school. But Mother had failed to

have clean, undiluted drug-test results for longer than four months during the case,

had obtained employment and safe housing only the month prior to the start of the

trial, and had not expressed a plan for how she would care for the children if she were

hospitalized in the future for mental-health issues. The Department planned for the

children to be adopted by their foster parents, who had cared for them since they

were removed from Mother in February 2018 and who had shown the ability to

provide a safe and stable placement for them. The trial court was entitled to find that

the plans-for-the-children factor weighed neither for nor against termination and that

the stability factor weighed in favor of terminating Mother’s parental rights to

Stephanie and Adam.

      With regard to Mother’s acts or omissions that may indicate that the existing

parent–child relationship is not a proper one, the analysis set forth above—which

details Mother’s willingness to expose the children to domestic violence, her

                                          25
continued contact with Father despite their volatile interactions and her knowledge

that he was using drugs, her failure to maintain consistent employment and safe

housing, her numerous hospitalizations for her mental-health issues, her positive drug

tests during the case, as well as her failure to take advantage of the services that she

was offered—reveals that the existing parent–child relationship between Mother and

the children is not a proper parent–child relationship. The trial court was entitled to

find that this factor weighed in favor of terminating Mother’s parental rights to

Stephanie and Adam.

      With regard to any excuse for Mother’s acts, she blamed Father for the

domestic violence incidents in 2017 that led to the children’s removal; she did not

accept any responsibility for her violent behavior. The trial court was entitled to find

that this factor weighed in favor of terminating Mother’s parental rights to Stephanie

and Adam.

      After reviewing all the evidence, applying the appropriate standards of review,

and deferring to the factfinder’s credibility determinations, we hold that the trial court

could have reasonably formed a firm conviction or belief that termination of the

parent–child relationship between Mother and the children was in the children’s best

interest. We therefore hold that the evidence is legally and factually sufficient to

support the trial court’s best-interest finding.          See Tex. Fam. Code Ann.

§ 161.001(b)(2); Jordan v. Dossey, 325 S.W.3d 700, 733 (Tex. App.—Houston [1st Dist.]

2010, pet. denied) (holding evidence legally and factually sufficient to support the trial

                                           26
court’s best-interest finding when most of the best-interest factors weighed in favor of

termination); In re D.R.T., No. 02-11-00213-CV, 2012 WL 1868535, at *1–14, *18

(Tex. App.—Fort Worth May 24, 2012, no pet.) (mem. op.) (holding evidence

sufficient to support best-interest finding when record reflected that the mother not

only failed to recognize how she had endangered her children through the domestic

violence in her relationship with her paramour but also failed to complete her CPS

service plan and failed to find stable housing and employment in contrast to other

evidence showing that the children had stable, healthy homes away from her and that

their caregivers had appropriate and protective plans for the children); In re Z.C., 280
S.W.3d 470, 476 (Tex. App.—Fort Worth 2009, pet. denied) (per curiam) (noting that

“[s]tability and permanence are paramount in the upbringing of a child” and affirming

a finding that termination was in a child’s best interest when the child showed

improvement in foster care); In re M.R., 243 S.W.3d 807, 820–21 (Tex. App.—Fort

Worth 2007, no pet.) (holding evidence factually sufficient to support best-interest

finding because parents exposed children to domestic violence and drug abuse,

mother had failed to obtain housing and employment, and children flourished in

foster care).

       We overrule Mother’s sole issue.

                                 V. Father’s Appeal

       Father’s court-appointed appellate attorney filed a motion to withdraw as

counsel and a brief in support of that motion, averring that after diligently reviewing

                                          27
the record, she believes that the appeal is frivolous. See Anders v. California, 386 U.S.
738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77

(Tex. App.—Fort Worth 2003, no pet.) (reasoning that Anders procedures apply in

noncriminal appeals when appointment of counsel is mandated by statute). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal.   Although given the opportunity, Father did not file a response.           The

Department filed a letter stating that it would not be submitting a response to the

Anders brief.

       As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d
618, 619 (Tex. App.—El Paso 2009, no pet.).

       Having carefully reviewed the record and the Anders brief, we agree that

Father’s appeal is frivolous. We find nothing in the record that might arguably

support Father’s appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005). But we deny the motion to withdraw because it does not show “good cause”

separate and apart from its accurate determination that there are no arguable grounds




                                           28
for appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order); In re C.J., 501 S.W.3d
254, 255 (Tex. App.—Fort Worth 2016, pets. denied). 13

                                   VI. Conclusion

      Having overruled Mother’s sole issue, having held that nothing in the record

might arguably support Father’s appeal, and having denied Father’s court-appointed

attorney’s motion to withdraw, we affirm the trial court’s judgment terminating

Mother’s parental rights to Stephanie and Adam and Father’s parental rights to Adam.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: April 23, 2020




      13
        “[A]ppointed counsel’s obligations can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.

                                           29